,   _I




         OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                          AUSTIN



                                                Yay 89, lPS9
Hoa* John t. Feylor, My          29, 1939,    Pare   Z




open tc publie inspection,
                     - _. then tbem-.questiod
                                         .    muat
                                               _ ebe deteralned
                                                        r .__
by the QOLI'OII
              MU.    in.mn4 CBSO or m~ac~otk, es ai v. Lcrbe~t,
at al. 172 Lans. Ch. L. 777. decided by tte Court OC Clvll ,iDWeie of
%I: Aitonlo cud iu si:lch a wit-of error ree rerused &j the
Suprem court,  the CozInon laW ae applied in.'~CXaB SaB eXprBBBed
by the cart v&ich icliowed an opinion of the Suprxse    Court of
Tecne6ase:

             ‘Tb4r8   beicg   50 d~OiSl~B     of our own OoutB    upon
     this latter, BO.far ~8 me have been able to asoertaln,
     we hate &ad r4acurae tc the deal8lonB of the'oourt~ of
     other aoamon-law states, and oonclude that the oplnlon
     or the hpreaa Court of 'hnnaesee, iu the aa6a of State
     es 2741. Welford v. ~illians, no TOM. 549, 7s 23.a.
     946, 64 Lans. Ch. 8. A. 45s. cosiatltuterrtha beet otataaeat
     or tba rulaa of law whioh shoti be applied to this
     oluraoter   or case.  h4 quote from BBid opinion a8 $01..                 '
     low8 :
            "*In thsory the right of esaalnatdon   Is absoluio,
     but In pradtlae   it i8 at last only a matter oi dlmre-
     t%on, beaame aucb application tB likely at any tti to
     be rel'used  on the part ol' the CMtOdiBB   of the boo&~
     ana papera sought to bo exaaioed, and tbsn tlm right
     8m8t be foreod by auuXem18, and thi8 writ IS not or Sb-
     solute right, but aamly of dfsentlon,       to be awarded
     only 1st a proper aa8e; tbe faOt8 alam     em lUt&rfriy
     it8 iasuanoa Co be Indged of in era.ky ease by.$he aourt,
     aA the writ to be amrdsd or withheld upon a aoarlderr-
     tlon or all tha oirommatanoes preaantad.   So, wh1l.q tha
     right ir, in theory, absolute, yiat it 1s in praetioo Bo
     Umltea by the remedy nnoeasary for It8 eatoraemeat aa
     that    it   uan be denoainatal   only    a *qualified   rlght.a    The
     right to an esamlnation ror   a apeofal purpoao, as, ror \
     esemple, to obtain qwitia     inform&ton  to ama in a
     Utle;ation'betueen.ths  appUo8at   ana third parUeS,   or
     between the applleant and the aorporatlon, and tha like
     oamse, while not, in prinaiple, standing upon higher
     grounds, yet is the mom eaally grantable,    bemuse   it doeB
     not ~AZYC~YO BO much tim, and so muah inUOnV4RieBOe    t0 tha
     ou8todlan of the books and papera, and so muoh fnkrrt&g~
     tioa of buaineaa, am %.aacme or a ganeral rtuipaticm.
     Yet it o&mot be doubted, under a atate of fa8ta showing
     it ,to be frportaat to the publla iatersot that the general
     uaainatioa or the books ot a mniaipality     should be had,
     that the court should allow auoh errrrrinationat the 8uit
     of one wbo is a altlxsn~and   taxpayer of the oorQwation;
Hon. John x. Taylor, &By 29, 1939, Page s



    The right resta, not ou;y on the grouud ttet the booka
    art pub110 booka. but aleo on the s-8 primi;?        that
    authbrlzes   a taxpayer to enjoin the cntoroeaent   of
    illegni contractc entered into by tticmuicipality,
    aounty, or stats, for the ;roteation of t!ieap;tlicant
    and ell other taxpayera frog illegal burdens. da it
    is obvious that, In uaking.end euforoing auah applioa-
    tlon, the tarpayer acts, in a very real sense, net only
    for himself, but for all other taxpayers, and aats,
    therefore, in the capacity, aa it were, of a trustee
    ror ill. It lzust be admitted, alao, ihat the rerala4
    of such power, if prudently   and oarattdly gua rx ed, cannot
    be otharuise than salutary, beoawe    the knowledg4 t&t
    it oaa be sxeroised by a citizen and taxpayer, aud my
    be exerclmd when ths public good Bhsll 114em, on sound
    masow,     to dswnd lt, oanuot rewlt otherwise than in
    produalng an added serve or reapctnaibility in those
    who admlnister the affaira of muuiolpal aorporatlona,
    and In inducing a greater oamfulness     in the discharge
    0r the trust8 iBlpOB4d upon th4m by their reihf oitlaeua
    under the sanafionrr OS law.**

         On exauhation  of the etatutea of the State oftTexan, we
are of the opinion that the.aoxmon law as expressed in the above
ease applies to the reports inquired about: Artiole $044 ot the
kevlsed Civil Statutea ot xexas, wh%ch artlo1.e wea originally
enaated in 1917, provide8 aa tollowa:

        "The Comlsslon ohall repulre ot such oom&      oarrler
   pipe llnef~ duly rerlried numthly mports  Ot the t&al
   quautltiea OS crude petroleum ouned by suoh pipe line8
   and ot that held by them in BtO~O    tar othera, au alao
   ot their untilled storage oapaaity+ but no publialty
   shall be riven  by th4 Commlrslon BB to stock ot,crude
   petroleum on hand of any particular pipe line; but tha
   Comaitiaion in its diBOretiou amy make public the aggre-
   gate amounta held by all pipe lines slaking ailch report*,
   and of their aggregate storage aapaslty."

         Artiole 6044 does not eee1p to aover the reljorts nmntioned
in your request, but we wish to point out Seotion 6 of Artiols
6MPa of the bevised Civil Statute8 of T~SBB, which is as amended
in 1931 and thue being a later sot would control over Artiole 6044
wherein they seep to be in oonillet;

         "Sec. 6. .very corm411 oarrisr Or orude petroleum
    within this State as defined by law and every public utility
    as detlned herein ehull on or betore t&a twentieth day of
Bon. John   X. Taylor, Lay 29, 1959, Page 4



    eaob oalendar uonth tile with the Railroad Comulsslon
    of Texas, and post In a con83lououa plaoe, acceaslble
    to the general puhllo, in eaob of Its dlrlslon ofrloeu,
    and In Its principnl offIoe In tbls ttete, a statment,
    duly varifled, containing the tollowlng lnforzatlon
    concerning its buelnees during the preceding calendar
    month:

         "1. How n?ucb petroleuu, orude or refined, was In
    the aotual and lumsdlate custody of such carrier or
    pub110 utlllty at the beglnnlng and alone of such
    uouth, and where eaue waa looated or held, lnoludlng
    the location and deslgnatlon of.each tank or place ot
    deposit, and the naue of it6 owner.

         -2. How much petroleum; oruaecc refined, was m-
    oelred by such oarrler or publlo utility during auoh
    ronth.

         '3. How uuoh petroleuu, crude or refined, was de-
    llrered by such carrier or publlo utility during euoh
    month.

         .4. *bet quentlty of such petroleuu, crude or
    rerlned, is held by It Sor the aooount of ltaalr or
    parent or airlliated organlzatlons.

         ‘5. The available eupty #torage ouned or oon-
    trolled by it and uhem looated,

           "6. The foregoing lntoruatlon 'shall be set but In
    eaob statement separately as to crude;;~ytroleuu and eaoh
    mrlned produot thereof.n
                                            :..;.i
                                                .'.
           Es also v;Ish to oal.1 to your attention to the provialona
of Article   60490 0r the herleed Clrli:Statutea, and partloularly
the rolloulng quoted portion tbemor:       "The oouuleslon shall bake
the power to.mquIm     all such persona to make end file with the
oolgnieslon e*rorn atateeent.8 or mports as to facts ulthln their
knowlodge or poeseeslcn pertalnlng to the reasonable uarket denund
for crude petroleuu 011 and to the produatlon, storage, tran8porta-
tlon, refining, realaiming, treetlng, ~rketlng or prooeealng OS
arude petroleum oil or nature1 gaae and producte ot either Including
those iaots enumamtarl herein." The pre6ent statute la es auended
Bon. Job0 E. Taylor, Va7 29, 1959, Page 5



by the legislature in 1955 by the 44th Legislature, p. 180, Ch.
16, SC. 5, which amend8 Ch. 45, H. B. 99 of the 2ud Called Sea-
alon of the 49x-d Leglalature, 1934, end etruok fro& the 1936 mend-
sent tbe following sentenoe:   "The data, reporta and InformAlon
obtained and received bureuhder aball  not be avellable fsr any
private use or public circulation but shall be available to any.
state governmental age~oy.~ Tbue by Striking this provision   out
by the 1935 ~endmnt,    the Leglalatum  lndloate~ t&t such report6
should be open to public inspection.

            oell your attention to the faot t&t
         'rie                                         the Legislature
by such prorlalooe as containad in Artlole 6013 of the brlaed
Civil Statutes end Article 60668, Sao. lob, muat have oontemplated
that tbe various reports to be filed with tbe hallroed Coa&aalon
would be open for public lnapeotlon. It la provided by Artlola
6015 that any oltlzen ma7 file a petition to restrain waate,~of
natural gas wltbout any ilnanolal lntenat other than he poaaeaaea
in ooasaonwith all oltlxena of the State and under Artlole 6556a,
Sec. lob, it la made the Attorney (Ienaral*a duty to bring a suit
for the oooflaoatlon of unleuful oil or unlawful produota when ad-
vised oi its preaenoe from any aotuee. We merely point these
protiaiona OS the statutes out in addition to the language used
la the above quoted case, to show mora olearly why our answer to
yoiu first question ie In the aftlreutl~er

                                      Yours    very    truly
                                  mTomil!3    o-1,      OP TXAS



                                                      D. Uahon, Sr.
                                                         &3alatant